Exhibit 10.3

NONQUALIFIED STOCK OPTION AGREEMENT

PLAINSCAPITAL CORPORATION

2009 LONG-TERM INCENTIVE PLAN

1. Grant of Option. Pursuant to the PlainsCapital Corporation 2009 Long-Term
Incentive Plan (the “Plan”) for employees and outside directors of Plains
Capital Corporation, a Texas corporation (the “Company”), the Company grants to

 

 

(the “Participant”),

an option to purchase shares of Common Stock (“Common Stock”) of the Company as
follows:

On the date hereof, the Company grants to the Participant an option (the
“Option” or “Stock Option”) to purchase             (            ) full shares
(the “Optioned Shares”) of Common Stock at an Option Price equal to
$            per share, which is equal to the Fair Market Value on the Date of
Grant. The Date of Grant of this Stock Option is             , 200    .

The “Option Period” shall commence on the Date of Grant and shall expire on the
date immediately preceding the tenth (10th) anniversary of the Date of Grant.
The Stock Option is a Nonqualified Stock Option and is intended to comply with
the provisions governing nonqualified stock options under the final Treasury
Regulations issued on April 17, 2007, in order to exempt this Stock Option from
application of Section 409A of the Code.

2. Subject to Plan. The Stock Option and its exercise are subject to the terms
and conditions of the Plan, and the terms of the Plan shall control to the
extent not otherwise inconsistent with the provisions of this Agreement. The
capitalized terms used herein that are defined in the Plan shall have the same
meanings assigned to them in the Plan. The Stock Option is subject to any rules
promulgated pursuant to the Plan by the Board or the Committee and communicated
to the Participant in writing. In addition, if the Plan previously has not been
approved by the Company’s shareholders, the Stock Option is granted subject to
such shareholder approval.

3. Vesting; Time of Exercise. Except as specifically provided in this Agreement
and subject to certain restrictions and conditions set forth in the Plan, the
Optioned Shares shall be vested and the Stock Option shall be exercisable as
follows:

a.                         of the total Optioned Shares shall vest and that
portion of the Stock Option shall be exercisable on the Date of Grant.

b.                        of the total Optioned Shares shall vest and that
portion of the Stock Option shall become exercisable on
                        , provided the Participant is employed by (or, if the
Participant is an Outside Director, is providing services to) the Company or a
Subsidiary on that date.

c.                     of the total Optioned Shares shall vest and that portion
of the Stock Option shall become exercisable on             , provided the
Participant is employed by (or, if the Participant is an Outside Director, is
providing services to) the Company or a Subsidiary on that date.



--------------------------------------------------------------------------------

d. In the event that (i) a Change in Control occurs, (ii) this Option Agreement
is not assumed by the surviving corporation or its parent, and (iii) the
surviving corporation or its parent does not substitute its own option for this
Stock Option, then upon the effective date of such Change in Control the total
Optioned Shares not previously vested shall thereupon immediately become fully
vested and this Stock Option shall become fully exercisable, if not previously
so exercisable.

4. Term; Forfeiture.

a. Except as otherwise provided in this Agreement, to the extent the unexercised
portion of the Stock Option relates to Optioned Shares which are not vested on
the date of the Participant’s Termination of Service, the Stock Option will be
terminated on that date, and to the extent the Participant has any Restricted
Stock on the date of the Participant’s Termination of Service, such Restricted
Stock shall be forfeited on that date. The unexercised portion of the Stock
Option that relates to Optioned Shares which are vested will terminate at the
first of the following to occur:

i. 5 p.m. on the date the Option Period terminates;

ii. 5 p.m. on the date which is twelve (12) months following the date of the
Participant’s Termination of Service due to death or Total and Permanent
Disability;

iii. 5 p.m. on the date of the Participant’s Termination of Service by the
Company for Cause (as defined herein);

iv. 5 p.m. on the date which is             days following the date of the
Participant’s Termination of Service for any reason not otherwise specified in
this Section 4.a.;

v. 5 p.m. on the date the Company causes any portion of the Option to be
forfeited pursuant to Section 7 hereof.

b. For purposes hereof, “Cause” for termination shall have the meaning set forth
in the Participant’s employment agreement, if any, in effect at the time of the
Participant’s Termination of Service. In the event the Participant does not have
an employment agreement then in effect, “Cause” for termination shall mean that
the Participant shall have committed or caused:

i. an intentional act of fraud, embezzlement or theft in connection with his
duties or in the course of his employment with the Company;

ii. intentional wrongful damage to property of the Company;

iii. intentional wrongful disclosure of trade secrets or confidential
information of the Company;

iv. intentional violation of any law, rule or regulation (other than traffic
violations or similar offenses) or final Cease and Desist Order;

v. intentional breach of fiduciary duty involving personal profit; or

 

2



--------------------------------------------------------------------------------

vi. intentional action or inaction which causes material economic harm to the
Company.

5. Who May Exercise. Subject to the terms and conditions set forth in Sections 3
and 4 above, during the lifetime of the Participant, the Stock Option may be
exercised only by the Participant, or by the Participant’s guardian or personal
or legal representative. If the Participant’s Termination of Service is due to
his death prior to the date specified in Section 4.a.i. hereof, or the
Participant dies prior to the termination dates specified in Sections 4.a.i.,
ii., iii., iv. or v. hereof, and the Participant has not exercised the Stock
Option as to the maximum number of vested Optioned Shares as set forth in
Section 3 hereof as of the date of death, the following persons may exercise the
exercisable portion of the Stock Option on behalf of the Participant at any time
prior to the earliest of the dates specified in Section 4 hereof: the personal
representative of his estate, or the person who acquired the right to exercise
the Stock Option by bequest or inheritance or by reason of the death of the
Participant; provided that the Stock Option shall remain subject to the other
terms of this Agreement, the Plan, and applicable laws, rules, and regulations.

6. Restrictions on Exercise. This Stock Option may be exercised in whole or in
part, but only with respect to full shares of Common Stock, and no fractional
share of stock shall be issued. In no event may this Stock Option be exercised
or shares of Common Stock be issued pursuant to this Agreement if any
registration under state or federal securities laws required under the
circumstances has not been accomplished.

7. Manner of Exercise. Subject to such administrative regulations as the
Committee may from time to time adopt, the Stock Option may be exercised by the
delivery of written notice to the Committee setting forth the number of shares
of Common Stock with respect to which the Stock Option is to be exercised, the
date of exercise thereof (the “Exercise Date”) which shall be at least three
(3) days after giving such notice unless an earlier time shall have been
mutually agreed upon. On the Exercise Date, the Participant shall deliver to the
Company consideration with a value equal to the total Option Price of the shares
to be purchased, payable as follows: (a) cash, check, bank draft, or money order
payable to the order of the Company, (b) Common Stock (including Restricted
Stock) owned by the Participant on the Exercise Date, valued at its Fair Market
Value on the Exercise Date, (c) if the Optioned Shares are no longer nonpublicly
traded, by delivery (including by FAX) to the Company or its designated agent of
an executed irrevocable option exercise form together with irrevocable
instructions from the Participant to a broker or dealer, reasonably acceptable
to the Company, to sell certain of the shares of Common Stock purchased upon
exercise of the Stock Option or to pledge such shares as collateral for a loan
and promptly deliver to the Company the amount of sale or loan proceeds
necessary to pay such purchase price, and/or (d) in any other form of valid
consideration that is acceptable to the Committee in its sole discretion. In the
event that shares of Restricted Stock are tendered as consideration for the
exercise of a Stock Option, a number of shares of Common Stock issued upon the
exercise of the Stock Option equal to the number of shares of Restricted Stock
used as consideration therefor shall be subject to the same restrictions and
provisions as the Restricted Stock so tendered.

Upon payment of all amounts due from the Participant, the Company shall cause
certificates for the Optioned Shares then being purchased to be delivered to the
Participant (or the person exercising the Participant’s Stock Option in the
event of his death) at its principal business office within ten (10) business
days after the Exercise Date. The obligation of the Company to deliver shares of
Common Stock shall, however, be subject to the condition that if at any time the
Company shall determine in its discretion that the listing, registration, or
qualification of the Stock Option or the Optioned Shares upon any securities
exchange or under any state or federal law, or the consent or approval of any
governmental regulatory body, is necessary as a condition of, or in connection
with, the Stock Option or the issuance or purchase of shares of Common Stock
thereunder, then the Stock Option may not be exercised in whole or

 

3



--------------------------------------------------------------------------------

in part unless such listing, registration, qualification, consent, or approval
shall have been effected or obtained free of any conditions not reasonably
acceptable to the Committee.

If the Participant fails to pay for any of the Optioned Shares specified in such
notice or fails to accept delivery thereof, then the Stock Option, and right to
purchase such Optioned Shares may be forfeited by the Company.

8. Nonassignability. The Stock Option is not assignable or transferable by the
Participant except by will or by the laws of descent and distribution.

9. Rights as Shareholder. The Participant will have no rights as a shareholder
with respect to any shares covered by the Stock Option until the issuance of a
certificate or certificates to the Participant for the Optioned Shares. The
Optioned Shares shall be subject to the terms and conditions of this Agreement
regarding such Shares. Except as otherwise provided in Section 10 hereof, no
adjustment shall be made for dividends or other rights for which the record date
is prior to the issuance of such certificate or certificates.

10. Adjustment of Number of Optioned Shares and Related Matters. The number of
shares of Common Stock covered by the Stock Option, and the Option Prices
thereof, shall be subject to adjustment in accordance with Articles 12—14 of the
Plan.

11. Voting. The Participant, as record holder of some or all of the Optioned
Shares following exercise of this Stock Option, has the exclusive right to vote,
or consent with respect to, such Optioned Shares until such time as the Optioned
Shares are transferred in accordance with this Agreement; provided, however,
that this Section shall not create any voting right where the holders of such
Optioned Shares otherwise have no such right.

12. Specific Performance. The parties acknowledge that remedies at law will be
inadequate remedies for breach of this Agreement and consequently agree that
this Agreement shall be enforceable by specific performance. The remedy of
specific performance shall be cumulative of all of the right and remedies at law
or in equity of the parties under this Agreement.

13. The Participant’s Representations. Notwithstanding any of the provisions
hereof, the Participant hereby agrees that he will not exercise the Stock Option
granted hereby, and that the Company will not be obligated to issue any shares
to the Participant hereunder, if the exercise thereof or the issuance of such
shares shall constitute a violation by the Participant or the Company of any
provision of any law or regulation of any governmental authority. Any
determination in this connection by the Company shall be final, binding, and
conclusive. The obligations of the Company and the rights of the Participant are
subject to all applicable laws, rules, and regulations.

14. The Participant’s Acknowledgments. The Participant acknowledges receipt of a
copy of the Plan, which is annexed hereto, and represents that he or she is
familiar with the terms and provisions thereof, and hereby accepts this Option
subject to all the terms and provisions thereof. The Participant hereby agrees
to accept as binding, conclusive, and final all decisions or interpretations of
the Committee or the Board, as appropriate, upon any questions arising under the
Plan or this Agreement.

15. Law Governing. This Agreement shall be governed by, construed, and enforced
in accordance with the laws of the State of Texas (excluding any conflict of
laws rule or principle of Texas law that might refer the governance,
construction, or interpretation of this Agreement to the laws of another state).

 

4



--------------------------------------------------------------------------------

16. No Right to Continue Service or Employment. Nothing herein shall be
construed to confer upon the Participant the right to continue in the employ or
to provide services to the Company or any Subsidiary, whether as an employee or
as an Outside Director, or interfere with or restrict in any way the right of
the Company or any Subsidiary to discharge the Participant as an employee or
Outside Director at any time.

17. Legal Construction. In the event that any one or more of the terms,
provisions, or agreements that are contained in this Agreement shall be held by
a court of competent jurisdiction to be invalid, illegal, or unenforceable in
any respect for any reason, the invalid, illegal, or unenforceable term,
provision, or agreement shall not affect any other term, provision, or agreement
that is contained in this Agreement and this Agreement shall be construed in all
respects as if the invalid, illegal, or unenforceable term, provision, or
agreement had never been contained herein.

18. Covenants and Agreements as Independent Agreements. Each of the covenants
and agreements that is set forth in this Agreement shall be construed as a
covenant and agreement independent of any other provision of this Agreement. The
existence of any claim or cause of action of the Participant against the
Company, whether predicated on this Agreement or otherwise, shall not constitute
a defense to the enforcement by the Company of the covenants and agreements that
are set forth in this Agreement.

19. Entire Agreement. This Agreement together with the Plan supersede any and
all other prior understandings and agreements, either oral or in writing,
between the parties with respect to the subject matter hereof and constitute the
sole and only agreements between the parties with respect to the said subject
matter. All prior negotiations and agreements between the parties with respect
to the subject matter hereof are merged into this Agreement. Each party to this
Agreement acknowledges that no representations, inducements, promises, or
agreements, orally or otherwise, have been made by any party or by anyone acting
on behalf of any party, which are not embodied in this Agreement or the Plan and
that any agreement, statement or promise that is not contained in this Agreement
or the Plan shall not be valid or binding or of any force or effect.

20. Parties Bound. The terms, provisions, and agreements that are contained in
this Agreement shall apply to, be binding upon, and inure to the benefit of the
parties and their respective heirs, executors, administrators, legal
representatives, and permitted successors and assigns, subject to the limitation
on assignment expressly set forth herein.

21. Modification. No change or modification of this Agreement shall be valid or
binding upon the parties; provided, however, that the Company may change or
modify this Agreement without the Participant’s consent or signature if the
Company determines, in its sole discretion, that such change or modification is
necessary for purposes of compliance with or exemption from the requirements of
Section 409A of the Code or any regulations or other guidance issued thereunder.

22. Headings. The headings that are used in this Agreement are used for
reference and convenience purposes only and do not constitute substantive
matters to be considered in construing the terms and provisions of this
Agreement.

23. Gender and Number. Words of any gender used in this Agreement shall be held
and construed to include any other gender, and words in the singular number
shall be held to include the plural, and vice versa, unless the context requires
otherwise.

24. Notice. Any notice required or permitted to be delivered hereunder shall be
deemed to be delivered only when actually received by the Company or by the
Participant, as the case may be, at the

 

5



--------------------------------------------------------------------------------

addresses set forth below, or at such other addresses as they have theretofore
specified by written notice delivered in accordance herewith:

a. Notice to the Company shall be addressed and delivered as follows:

Plains Capital Corporation

2323 Victory Avenue, Suite 1400

Dallas, TX 75219

Attn:                                                         

Facsimile:                                                 

b. Notice to the Participant shall be addressed and delivered as set forth on
the signature page.

25. Tax Requirements. The Participant is hereby advised to consult immediately
with his or her own tax advisor regarding the tax consequences of this
Agreement, including, without limitation, potential tax consequences to the
Participant under Section 409A of the Code. The Company or, if applicable, any
Subsidiary (for purposes of this Section 25, the term “Company” shall be deemed
to include any applicable Subsidiary), shall have the right to deduct from all
amounts hereunder paid in cash or other form, any Federal, state, local, or
other taxes required by law to be withheld in connection with this Award. The
Company may, in its sole discretion, also require the Participant receiving
shares of Common Stock issued under the Plan to pay the Company the amount of
any taxes that the Company is required to withhold in connection with the
Participant’s income arising with respect to this Award. Such payments shall be
required to be made when requested by the Company and may be required to be made
prior to the delivery of any certificate representing shares of Common Stock.
Such payment may be made (i) by the delivery of cash to the Company in an amount
that equals or exceeds (to avoid the issuance of fractional shares under
(iii) below) the required tax withholding obligations of the Company; (ii) if
the Company, in its sole discretion, so consents in writing, the actual delivery
by the exercising Participant to the Company of shares of Common Stock other
than Restricted Stock, which shares so delivered have an aggregate Fair Market
Value that equals or exceeds (to avoid the issuance of fractional shares under
(iii) below) the required tax withholding payment; (iii) if the Company, in its
sole discretion, so consents in writing, the Company’s withholding of a number
of shares to be delivered upon the exercise of the Stock Option other than
shares that will constitute Restricted Stock, which shares so withheld have an
aggregate fair market value that equals (but does not exceed) the required tax
withholding payment; or (iv) any combination of (i), (ii), or (iii). The Company
may, in its sole discretion, withhold any such taxes from any other cash
remuneration otherwise paid by the Company to the Participant.

* * * * * * * *

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and the Participant, to evidence his consent and
approval of all the terms hereof, has duly executed this Agreement, as of the
date specified in Section 1 hereof.

COMPANY:

 

PLAINS CAPITAL CORPORATION

By:     Name:   Title:  

 

PARTICIPANT:       Signature Name:   Address:    

 

7